United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 03-2511
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      District of Nebraska.
Jansen Joe Yarbrough,                    *
also known as Unknown Red,               *          [UNPUBLISHED]
                                         *
            Appellant.                   *

                               ________________

                               Submitted: February 11, 2004
                                   Filed: February 23, 2004
                               ________________

Before MORRIS SHEPPARD ARNOLD, HANSEN, and RILEY, Circuit Judges.
                       ________________

PER CURIAM.

      In 2001, Jansen Joe Yarbrough pleaded guilty to conspiring to distribute and
possess with intent to distribute methamphetamine and cocaine, in violation of 21
U.S.C. § 846. The district court1 sentenced him to 120 months in prison and 5 years
of supervised release. A short time later, the government moved under Federal Rule
of Criminal Procedure 35(b) to reduce Yarbrough’s sentence to reward his substantial

      1
        The Honorable Richard G. Kopf, Chief Judge, United States District Court
for the District of Nebraska.
assistance, and the district court reduced his sentence to 20 months in prison and 5
years of supervised release.

       Yarbrough began serving his term of supervised release in late 2002. In early
2003, his probation officer petitioned to revoke his supervised release. The district
court held a hearing at which Yarbrough admitted that he had violated the conditions
of his release by possessing approximately a quarter-pound of marijuana with intent
to distribute and by being convicted of having an open container of alcohol in public.
The district court revoked his supervised release and sentenced him to 36 months in
prison and one additional year of supervised release. This revocation sentence was
above the range of 15 to 21 months in prison recommended by the nonbinding policy
statements in Chapter 7 of the U.S. Sentencing Guidelines Manual, but was below the
5-year statutory maximum.

       Yarbrough appeals. He argues that the district court imposed too harsh a
sentence, did not reasonably weigh the factors listed in 18 U.S.C. § 3553(a), did not
adequately consider the range recommended by the advisory policy statements, and
violated his rights to due process and equal protection by taking into account the
leniency of the sentence he originally received. We reject these arguments seriatim.

      First, in evaluating the length of the revocation sentence imposed, we will only
reverse if we find an abuse of discretion by the district court. See United States v.
Jasper, 338 F.3d 865, 867 (8th Cir. 2003). We find none. Second, while the district
court was required to consider the factors listed in § 3553(a) and give some
explanation for its decision, it was not obligated to mechanically list every
consideration it undertook. See id. Having reviewed the revocation hearing
transcript, we are satisfied that the district court complied with these requirements.
Third, although the district court was required to consider the advisory Chapter 7
policy statements, it was free to impose a sentence above the recommended range
without making explicit or detailed findings. See id. at 867-68. Our review of the

                                          2
revocation hearing transcript satisfies us that the district court considered the policy
statements. Finally, in selecting an appropriate revocation sentence, the district court
was entitled to consider the fact that Yarbrough had originally received a lenient
sentence as the result of the government’s Rule 35(b) motion. See id. at 866-67.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           3